        Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 1 of 46



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,

                       Plaintiff,                    Case No. 16 Civ. 01362 (VSB) (BCM)

       v.

GETTY IMAGES (US), INC., GETTY
IMAGES, INC., BILL DIODATO
PHOTOGRAPHY, LLC, and BILL
DIODATO,

                       Defendants.


                          DECLARATION OF NANCY E. WOLFF

       NANCY E. WOLFF declares as follows:

       1.      I am a partner with the law firm of Cowan, DeBaets, Abrahams & Sheppard LLP

(“CDAS”), counsel for defendants Getty Images (US), Inc., Bill Diodato Photography, LLC, and

Bill Diodato (collectively, the “Defendants”). I submit this declaration in support of Defendants’

Motion for Sanctions Pursuant to Fed. R. Civ. P. 11 against plaintiff Elodie Passelaigue

(“Passelaigue”) and her attorneys, including her current attorneys of The Law Office of Jack

Fitzgerald, PC, namely, Jack Fitzgerald, Esq., Melanie Persinger, Esq., and Trevor M. Flynn, Esq.

of, and their former colleague, Thomas A. Canova, Esq.

       2.      On March 16, 2016, I spoke by phone with Passelaigue’s attorneys, in particular,

Mr. Fitzgerald and Mr. Canova, regarding the claims alleged in their client’s Complaint dated

February 22, 2016 (Dkt. No. 1). My colleague, Scott J. Sholder, Esq. of CDAS, was in the room

with me and participated in the call. I advised Passelaigue’s attorneys that I had taken the alleged

claims seriously and done my due diligence, which entailed, among other things, interviewing Mr.
        Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 2 of 46



Diodato and three other witnesses to the signing of the Model Release1 at issue (one of whom

actually signed the Model Release as a witness).

       3.      During the call with Passelaigue’s attorneys, I went through the Complaint in detail

and pointed out the areas that were factually inaccurate. For example, I advised Passelaigue’s

attorneys that, contrary to the allegations in the Complaint, Mr. Diodato did not sign any model

release or go into a room with Passelaigue at the 2004 Clinique Shoot; that the executed Model

Release is a pre-printed Corbis form release with a 2007 date; and that I spoke with three witnesses

who very specifically recalled Passelaigue signing the Model Release and knew that it covered

images taken at both the 2004 Clinique Shoot and the 2009 Spiegel Shoot. I provided the names

of the three witnesses to Passelaigue’s attorneys and informed them that they were all willing to

sign sworn statements. Passelaigue’s attorneys stated that they would discuss with their client the

discrepancies that I raised on the call.

       4.      On April 1, 2016, CDAS sent a letter to Passelaigue’s attorneys by email, reiterating

the factual discrepancies that I raised on the call and requesting withdrawal of the Complaint in

accordance with Rule 11 of the Federal Rules of Civil Procedure. A true and correct copy of such

letter is attached hereto as Exhibit A.

       5.      On the same date, April 1, 2016, CDAS provided Passelaigue’s attorneys with

unredacted copies of the Model Release and the signed written statements of all three witnesses,

namely, Max Miller, Linda Hilfiker, and Lauren Benward. True and correct copies of their

statements are attached hereto as Exhibits B-D respectively.




1
 Unless otherwise noted, all defined terms referenced herein, including the term “Model Release,”
shall have the same meanings assigned in Defendants’ Memorandum of Law in support of their
Motion for Sanctions Pursuant to Fed. R. Civ. P. 11.
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 3 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 4 of 46




          EXHIBIT A
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 5 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 6 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 7 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 8 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 9 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 10 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 11 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 12 of 46




          EXHIBIT B
           Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 13 of 46



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELODIE PASSELAIGUE, on behalf of herself
and all others similarly situated,                      Civil Action No. 16-cv-01362 (VSB)
                                                        (BCM)
                Plaintiff,
                                                        DECLARATION OF
v.                                                      MAX MILLER

GETTY IMAGES (US), INC., GETTY
IMAGES, INC., BILL DIODATO
PHOTOGRAPHY, LLC,
and BILL DIODATO,

                        Defendants.



       MAX MILLER, being duly sworn, deposes and says:

       1.       I submit this declaration in connection with the above-captioned action. I have

personal knowledge of the following facts and, if called as a witness, I could competently testify

thereto.

       2.       I am a digital photography technician and have worked with Bill Diodato at photo

shoots many times over the last seven years. As a digital technician, my responsibilities include

lighting, running the computer, and ingestion of the model releases.

       3.       I was present at the Spiegel catalog shoot on June 11, 2009. I specifically

remember this shoot – including the model, Elodie Passelaigue, and the signing of the model

release (the “Model Release”), because it was one of the first times that I worked with Mr.

Diodato.

       4.       I typically handled the model releases at photo shoots. I recall, however, that Mr.

Diodato handled the Model Release in this instance because he had a prior working relationship

with Ms. Passelaigue and also wanted to ask her about another photo shoot they had done
       Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 14 of 46



together in 2004 for Clinique. It seemed that this Model Release was more detailed or

complicated than others, so Mr. Diodato wanted to make sure that it was done properly.

       5.      If asked the purpose of the model release, Mr. Diodato or I would tell a model that

the release allowed Mr. Diodato to use the photographs for whatever he would like.

       6.      I was present when the Model Release was signed. I recall sitting at a table in the

studio with several other people, but I did not sign my name as a witness. I saw Mr. Diodato fill

out his part of the Model Release (name of photographer, date and description of shoot) before

handing it to Ms. Passelaigue, who then signed her name, and then the witnesses, who also

signed. I recall Mr. Diodato asking Ms. Passelaigue about the Clinique shoot around that time.

       7.      I further remember Ms. Passelaigue taking her time reading the Model Release

because I was clearing food from the lunch table and she was still reviewing it. Mr. Diodato nor

I would ever hover over a model while they were reviewing a release.

       8.      Generally, after Mr. Diodato has a release signed, I am responsible for scanning

the release onto the computer. I usually then apply a copy of a photograph taken at each photo

shoot covered by the release to the release digitally. In this instance, the Model Release covered

two photo shoots, so I applied two photographs – one from each shoot – to the Model Release.

       9.      I can confirm that the Model Release was a standard Corbis release that was pre-

printed, prior to signing, with “Rev’d 6-18-07” stamped on the bottom left-hand corner.

       I declare that, to the best of my knowledge and belief, the information contained herein is

true and correct.

Dated: New York, New York
       April 1, 2016
                                                             MAX MILLER
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 15 of 46




          EXHIBIT C
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 16 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 17 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 18 of 46




          EXHIBIT D
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 19 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 20 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 21 of 46
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 22 of 46




          EXHIBIT E
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 23 of 46




                                                             WIL-0108
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 24 of 46




                                                             WIL-0109
Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 25 of 46




           EXHIBIT F
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 26 of 46
                                                                         1


      1
      2     UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
      3     ------------------------------------------X
            ELODIE PASSELAIGUE, on behalf of herself
      4    and all others similarly situated,
      5                                           PLAINTIFF,
      6
                          -against-               Case No:
      7                                           16-cv-01362
      8     GETTY IMAGES (US), INC., GETTY IMAGES,
           INC., BILL DIODATO PHOTOGRAPHY, LLC, and
      9    BILL DIODATO,
     10                                DEFENDANTS.
            ------------------------------------------X
     11
     12                         DATE:     August 13, 2018
     13                         TIME:     10:30 A.M.
     14
     15
     16                   CONFIDENTIAL VIDEOTAPED
     17    DEPOSITION of the Plaintiff, ELODIE
     18    PASSELAIGUE, taken by the Defendants,
     19    pursuant to a Court Order and to the
     20    Federal Rules of Civil Procedure, held at
     21    the offices of Cowan, DeBaets, Abrahams &
     22    Sheppard, LLP, 41 Madison Avenue, New York,
     23    New York 10010, before Joshua B.
     24    Edwards, RDR, CRR, CLR, a Notary Public of
     25    the State of New York.


DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                     1
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 27 of 46
                                                                         2


      1
      2    A P P E A R A N C E S:
      3
      4     THE LAW OFFICE OF JACK FITZGERALD, P.C.
                  Attorneys for the Plaintiff
      5           Hillcrest Professional Building
                  3636 Fourth Avenue, Suite 202
      6           San Diego, California 92103
                  BY: TREVOR M. FLYNN, ESQ.
      7
      8
      9     COWAN, DEBAETS, ABRAHAMS & SHEPPARD, LLP
                  Attorneys for the Defendants
     10           41 Madison Avenue, Suite 38
                  New York, New York 10010
     11           BY: SCOTT J. SHOLDER, ESQ.
                             -and-
     12                MARISSA LEWIS, ESQ.
                  File #: 14040-104
     13
     14
           ALSO PRESENT:
     15
     16              ANDREW SACHS, ESQ.
                     Director, Corporate Counsel
     17              Getty Images
     18
                     STEPHEN KENT
     19              Legal Videographer
     20
                     Ms. Passelaigue's minor daughter
     21
     22                   *              *        *
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                     2
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 28 of 46
                                                                         3


      1
      2        F E D E R A L         S T I P U L A T I O N S
      3
      4              IT IS HEREBY STIPULATED AND AGREED by
      5    and between the counsel for the respective
      6    parties herein that the sealing, filing and
      7    certification of the within deposition be
      8    waived; that the original of the deposition
      9    may be signed and sworn to by the witness
     10    before anyone authorized to administer an
     11    oath, with the same effect as if signed
     12    before a Judge of the Court; that an
     13    unsigned copy of the deposition may be used
     14    with the same force and effect as if signed
     15    by the witness, 30 days after service of
     16    the original & 1 copy of same upon counsel
     17    for the witness.
     18
     19              IT IS FURTHER STIPULATED AND AGREED
     20    that all objections except as to form, are
     21    reserved to the time of trial.
     22
     23                      *      *      *     *
     24
     25

DIAMOND REPORTING      (877) 624-3287          info@diamondreporting.com
                                     3
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 29 of 46
                                                                     11


      1               E. PASSELAIGUE - Confidential
      2     to mark as Defense Exhibit 1 for
      3     identification.
      4                     (Defense Exhibit 1, Complaint,
      5              marked for identification.)
      6             Q.      Do you recognize this document?
      7     You can flip through it.            Take your time.
      8             A.      (Perusing.)       It is one of the
      9     many documents that were drafted on my
     10     behalf.
     11             Q.      Did you review it at any point
     12     before it was filed?
     13             A.      Sure I did.
     14             Q.      And is everything in it
     15     accurate, to the best of your knowledge?
     16             A.      To the best of my knowledge.
     17     But I'm just scanning through it right now.
     18     So unless I read it all --
     19             Q.      But to be clear, you still
     20     stand behind all of the allegations in the
     21     Complaint?
     22             A.      I still stand behind all of the
     23     allegations in the Complaint, yes.
     24             Q.      I am going to hand you two
     25     documents that we will mark for


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    11
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 30 of 46
                                                                   115


      1               E. PASSELAIGUE - Confidential
      2             Q.      Are there other agencies that
      3     are, for lack of a better term, lower-tier?
      4             A.      There are, but there are also
      5     other high-caliber agencies.             There are
      6     both.
      7             Q.      What do you consider the
      8     agencies that you have been represented by?
      9     What kind of top-tier or --
     10             A.      Oh, yeah.
     11             Q.      Yeah?
     12             A.      Oh, yeah.      They are at the top.
     13                     MR. SHOLDER:       I am marking for
     14              identification as Defense Exhibit 11
     15              a copy of a Model Release.
     16                     (Defense Exhibit 11, Model
     17              Release, was marked for
     18              identification as of this date.)
     19             Q.      Do you recognize this document?
     20             A.      I do recognize this document,
     21     yes.
     22             Q.      This is a true and correct
     23     copy, to the best of your knowledge?
     24             A.      It's the copy that I was
     25     provided -- sorry.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    115
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 31 of 46
                                                                     116


      1               E. PASSELAIGUE - Confidential
      2                     MR. FLYNN:       Sorry, I am just
      3              going to interpose a late objection.
      4              It calls for a legal conclusion.              But
      5              continue.
      6             A.      It's the second copy that I
      7     was -- that my agent, I believe, obtained
      8     from Getty Images.
      9             Q.      The second copy?
     10             A.      Yes.    The first one was -- had
     11     paragraphs that were blanked.
     12             Q.      This copy of the release came
     13     from your agency, to the best of your
     14     recollection?
     15             A.      I forget if it was the first
     16     agent that worked on the case or if it was
     17     my agency that eventually got it; one of
     18     the two.       But it was the second release
     19     that we obtained.         The first one did not
     20     make mention of Bill Diodato at all.                It
     21     was all blanked out on that side.               I had
     22     other things blanked out, but I forget.
     23                     MR. SHOLDER:       Marking for
     24              identification as Defense Exhibit 12
     25              another copy of the model release.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    116
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 32 of 46
                                                                   117


      1               E. PASSELAIGUE - Confidential
      2                     (Defense Exhibit 12, Model
      3              Release, was marked for
      4              identification as of this date.)
      5             Q.      (Counsel handing.)
      6             A.      Thank you.
      7             Q.      You're welcome.
      8                     Do you recognize this copy of
      9     the model release?
     10             A.      No.    I was under the impression
     11     it was the other side that was blanked out.
     12     I have to look in my archives.
     13             Q.      Why don't I show you the one
     14     that I think you are talking about and we
     15     will go from there.
     16             A.      Oh, yes, that's it.
     17                     MR. SHOLDER:       We will mark this
     18              Defense Exhibit 13.
     19                     (Defense Exhibit 13, Model
     20              Release with redactions, was marked
     21              for identification as of this date.)
     22             Q.      Do you recognize this copy?
     23             A.      Mm-hmm.
     24             Q.      Is this the copy of the model
     25     release that Getty Images provided to you


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    117
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 33 of 46
                                                                    118


      1               E. PASSELAIGUE - Confidential
      2     initially?
      3             A.      Yes, it is, the copy that left
      4     us very puzzled as to who had taken -- who
      5     had taken those pictures, who had taken the
      6     one picture we could not identify.
      7             Q.      If you go back to D. 12, the
      8     one I just gave you before, do you have any
      9     idea where this release came from?
     10             A.      It has to have come from either
     11     a photographer or Getty.
     12             Q.      Did you have a copy of this
     13     release at all --
     14             A.      No.
     15             Q.      -- at any time?
     16             A.      No.
     17             Q.      Did you check your records?
     18             A.      Yeah, I did.
     19             Q.      We can look back at D. 11,
     20     which is the unredacted version.               That's
     21     your signature on the line that says "for
     22     model only"?
     23             A.      Mm-hmm.       Looks like my
     24     signature, yes.
     25             Q.      Well, it looks like your


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    118
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 34 of 46
                                                                    119


      1               E. PASSELAIGUE - Confidential
      2     signature and is, I guess, are two
      3     different things.         So do you believe that
      4     this is, in fact, your signature?
      5             A.      It looks like my signature
      6     signed in a hurry, so yes, I believe it
      7     would be my signature, but it would have
      8     been signed in a very big hurry.               If you
      9     compare to the contract, the Ford Model
     10     contract, my last name is legible.
     11             Q.      Did you read the release before
     12     you signed it?
     13             A.      I would think I would have if I
     14     signed it.       I usually read anything that I
     15     sign.
     16             Q.      Do you have a specific
     17     recollection of about whether you signed
     18     it -- I'm sorry, about whether you read it?
     19             A.      Do I have a specific
     20     recollection?        No, I don't have a specific
     21     recollection of the date and time when this
     22     was actually signed.
     23             Q.      If you could take a look at
     24     Exhibit D. 4, back at the beginning of the
     25     file somewhere.         You can put that one aside


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    119
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 35 of 46
                                                                     120


      1               E. PASSELAIGUE - Confidential
      2     for now, now that I think of it.
      3                     Let's talk a bit about the
      4     Clinique test shoot.           Can you tell me your
      5     recollection of that day.
      6             A.      Yes.    I remember the photo
      7     studio was Fast Ashleys in Brooklyn.                It
      8     was -- it never happened for us to shoot in
      9     New York.       So it was the only shoot that
     10     Clinique ever organized.            It was not meant
     11     to produce an outcome that would use --
     12     that would be used for commercial purposes.
     13                     It was more of a -- it was more
     14     of a test, because the concept was
     15     difficult to take pictures of.              The concept
     16     was to have the model immersed in a
     17     full-body-sized fish tank.             So you needed
     18     to have a photo studio that was big enough
     19     to accommodate that fish tank, that
     20     quantity of water too, because it's very
     21     nice but you have to empty that tank.
     22                     So you needed to have that, see
     23     how the light reflects and distorts.                As
     24     you can see in this the picture, the bottom
     25     half, the immersed part is much wider than


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    120
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 36 of 46
                                                                    121


      1               E. PASSELAIGUE - Confidential
      2     the top half.        So all of these details are
      3     the kind of details we were looking to --
      4     to capture prior to actually having the
      5     whole team present and on the clock.
      6                     I mean, it was not my decision,
      7     clearly.       It was the decision of the art
      8     director.       But that's what they were
      9     looking to test is how feasible that
     10     concept was.        The photographer for Clinique
     11     was not present that day on the shoot,
     12     which was unheard of.           I don't know why.
     13     The makeup artist was not present.                The
     14     hair stylist was not present.
     15                     Everybody was based in Paris.
     16     So it was a reduced team:            The art
     17     director, myself, Merrily and clearly Bill
     18     Diodato.       I don't remember if there was
     19     anybody else that was there.
     20             Q.      Who is Merrily?
     21             A.      Merrily was in charge of -- I
     22     think her title was art buyer, but she was
     23     in charge of hiring models.
     24             Q.      For Clinique?
     25             A.      For Clinique.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    121
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 37 of 46
                                                                   122


      1               E. PASSELAIGUE - Confidential
      2             Q.      Do you remember if there was
      3     anybody else present other than who you've
      4     already told me?
      5             A.      I don't remember anybody else
      6     being present.        But I know for sure the
      7     regular actors of that story, the makeup
      8     artist, hair stylist, photographer were not
      9     present.       The model maker was not present,
     10     either.
     11             Q.      How long did that shoot last?
     12             A.      I don't know.        I want to say a
     13     whole day, but it could have been a short
     14     day.     I'm not sure.
     15             Q.      So you told me the name of the
     16     studio.       Do you remember what the studio
     17     looked like?
     18             A.      Well, it's kind of a legendary
     19     studio because it used to be a car garage
     20     for collectible vehicles.            And it was
     21     turned into a studio.           And at the time it
     22     still had some of the vehicles in there.
     23                     So, yeah, and also I didn't
     24     know how to get there because I never
     25     traditionally shot in Brooklyn for


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    122
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 38 of 46
                                                                   123


      1               E. PASSELAIGUE - Confidential
      2     anything.       Again, they had chosen the
      3     studio for specific reasons.             Usually we
      4     shot in Manhattan.
      5             Q.      Do you remember anything else
      6     about the shoot?
      7             A.      What do I remember?          I didn't
      8     have proper hair and makeup.             I didn't even
      9     remember there was a flower, but clearly in
     10     the picture you can see there's a flower.
     11     I remember the size of the tank.
     12                     I remember -- I remember the
     13     photographer was an odd person that had
     14     never been on the team before whom I now
     15     know as Bill Diodato.           But that day, it
     16     seemed to me like it was the first time I
     17     have meeting him.         Time will tell that I
     18     had worked with him prior, and I didn't
     19     remember him.        What else?      I don't even
     20     remember if we had lunch or not.               So that's
     21     not helping us determine if it was a long
     22     day or not.
     23             Q.      That's okay.       Whatever you can
     24     remember.
     25             A.      I remember I was wearing a


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    123
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 39 of 46
                                                                    124


      1               E. PASSELAIGUE - Confidential
      2     bathing suit.
      3             Q.      I should hope so, in a tank of
      4     water.
      5             A.      I believe that's it.
      6             Q.      What do you recall about the
      7     June 2000 -- the June 11, 2009, Spiegel
      8     shoot?
      9             A.      Spiegel?      I forget the name of
     10     the studio, but I can visualize it.                  It's
     11     one of those -- it's that one photo studio,
     12     it might have been Sun Studios.               It's
     13     located -- when you are in Midtown around
     14     34th Street, you have, you have some kind
     15     of, like, highway/tunnel exit or entrance
     16     that passes by.         It was the top floor, I
     17     think.       It was waist-down, meaning
     18     unrecognizable, meaning my face was not
     19     exposed and makeup was not supposed to be
     20     applied.
     21                     It was, I know now, I don't
     22     know if I would have recalled that just
     23     from seeing the -- from seeing the picture,
     24     I couldn't tell where it had been taken
     25     from.     But I know now the Spiegel shoot was


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    124
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 40 of 46
                                                                   125


      1               E. PASSELAIGUE - Confidential
      2     only a half day.         Um, clearly it was Bill
      3     shooting it, Diodato.
      4                     What else do I remember?            There
      5     was a stylist on this job because clearly
      6     when you're doing waist-down, you need to
      7     have the pants fit correctly.              The emphasis
      8     is on that.
      9             Q.      Do you remember who the stylist
     10     was?
     11             A.      No idea.
     12             Q.      Was anybody else present aside
     13     from the photographer and the stylist?
     14             A.      It was a big team.          I would
     15     believe that the client would have been
     16     present.       I think it was a pretty big team.
     17     I don't remember it being a small team, but
     18     I don't remember all the details of that
     19     shoot anyway.
     20                     And I don't remember the names
     21     of any -- I mean, I have had to think about
     22     that shoot because of this case.               I don't
     23     remember the names of the people that were
     24     present.       They are not people that I worked
     25     with regularly.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    125
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 41 of 46
                                                                   126


      1               E. PASSELAIGUE - Confidential
      2             Q.      Do you recall if there was
      3     anybody there, any photo assistant or any
      4     lighting technician?
      5             A.      There probably would have been
      6     because on that type of shoot, the
      7     photographer is not alone.
      8             Q.      When, approximately, would it
      9     have started in the morning?
     10             A.      If it's a half day, we would
     11     have started anywhere from eight o'clock to
     12     nine o'clock in the morning.
     13             Q.      And when you say "half day,"
     14     what does that mean exactly?
     15             A.      It means they don't need me for
     16     the whole day.        They only need me until
     17     they break for lunch.
     18             Q.      Which would be about what time?
     19             A.      12:00 or 1:00, noon or 1:00.
     20     Typically on these shoots when they are
     21     half day, one model is in the morning.
     22     Another model or two other models are at a
     23     different time.
     24             Q.      Do you recall the circumstances
     25     of signing this release?


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    126
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 42 of 46
                                                                    127


      1               E. PASSELAIGUE - Confidential
      2             A.      No, I don't.
      3             Q.      When did you first find out
      4     about the Allergan ad?
      5             A.      The year it ran, which right
      6     now I can't even remember if it was 2013,
      7     20 -- I have no idea.           I think it was
      8     around 2013.        I can't even tell you the
      9     time of the year.
     10                     What I can tell you is I was
     11     working at Bergdorf Goodman and I had both
     12     clients and models telling me, yay,
     13     congratulations on your Botox ad.               And I
     14     was like what?        Yeah, I saw you on the
     15     Botox campaign.         That must be great.         And I
     16     said it must be someone that looks like me
     17     because I never worked for Botox before.
     18     And I didn't think anything about it until
     19     somebody actually handed me a screenshot.
     20                     And I was, like, yes, that is
     21     actually me.        You are correct.        And then
     22     that raised a big question, like, how did
     23     that picture get appropriated by Botox,
     24     which is what I thought it was at the time?
     25                     Turns out it is Brilliant


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    127
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 43 of 46
                                                                   155


      1               E. PASSELAIGUE - Confidential
      2                    D E C L A R A T I O N
      3
      4              I hereby certify that having been
      5    first duly sworn to testify to the truth, I
      6    gave the above testimony.
      7
      8              I FURTHER CERTIFY that the foregoing
      9    transcript is a true and correct transcript
     10    of the testimony given by me at the time
     11    and place specified hereinbefore.
     12
     13
     14
     15
                                _________________________
     16                             ELODIE PASSELAIGUE
     17
     18     Subscribed and sworn to before me
     19     this _____ day of __________________ 20___.
     20
            _________________________
     21         NOTARY PUBLIC
     22
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                    155
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 44 of 46
                                                                   156


      1               E. PASSELAIGUE - Confidential
      2                            E X H I B I T S
      3
            DEFENDANT'S EXHIBITS
      4
             EXHIBIT        EXHIBIT                                PAGE
      5
             NUMBER         DESCRIPTION
      6
             1              Complaint                              11
      7
             2              Document demands                       12
      8
             3              Answers to Defendants'                 18
      9                     First Set of
                            Interrogatories
     10
             4              Answers to Defendants'                 23
     11                     Request for Admission
     12      5              Karin Models Vendor                    66
                            Balance Detail sheet
     13
             6              Financial Activity from                71
     14                     1/1/08 to 12/31/08
     15      7              Form 100 from 2013                     80
     16      8              Form 1099s for 2014                    85
     17      9              Form 1099 for 2015                     93
     18      10             Ford Models management                 109
                            contract
     19
             11             Model Release                          115
     20
             12             Model Release                          117
     21
             13             Model Release with                     117
     22                     redactions
     23                   (Exhibits retained by Counsel.)
     24
     25

DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                    156
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 45 of 46
                                                                   157


      1               E. PASSELAIGUE - Confidential
      2                               I N D E X
      3     EXAMINATION BY                                        PAGE
      4     MR. SHOLDER                                            6
      5
      6
      7
      8        INFORMATION AND/OR DOCUMENTS REQUESTED
      9     INFORMATION AND/OR DOCUMENTS                          PAGE
     10    Call sheets                                             14
     11    Ms. Passelaigue's signature and                         22
     12    verification
     13    E-mail exchanges with Wilhelmina                        93
     14    Model release                                           107
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                    157
      Case 1:16-cv-01362-VSB Document 100 Filed 10/29/18 Page 46 of 46
                                                                   158


      1               E. PASSELAIGUE - Confidential
      2                    C E R T I F I C A T E
      3
      4     STATE OF NEW YORK               )
                                            :    SS.:
      5     COUNTY OF NEW YORK              )
      6
      7              I, JOSHUA B. EDWARDS, a Notary Public
      8    for and within the State of New York, do
      9    hereby certify:
     10              That the witness whose examination is
     11    hereinbefore set forth was duly sworn and
     12    that such examination is a true record of
     13    the testimony given by that witness.
     14              I further certify that I am not
     15    related to any of the parties to this
     16    action by blood or by marriage and that I
     17    am in no way interested in the outcome of
     18    this matter.
     19              IN WITNESS WHEREOF, I have hereunto
     20    set my hand this 28th day of August 2018.
     21
     22
     23                        ___________________________
                               JOSHUA B. EDWARDS, RDR, CRR
     24
     25

DIAMOND REPORTING      (877) 624-3287           info@diamondreporting.com
                                    158
